DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims16-28 have been presented for examination.
Claims 1-15 have been canceled.
Claims 16-28 are rejected.

Response to Arguments
Applicant’s arguments/amendments, filed 11/16/2020, have been fully considered.  The rejections under 35 U.S.C 112(b) are withdrawn in view of the amendments to the claims. 
Applicant’s arguments/amendments with respect to the rejection of claims 16-28 have been considered but are moot because the new ground of rejection necessitated by amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannatier et al. ("Investigation of control strategies for variable-speed pump-turbine units by using a simplified model of the converters." IEEE Transactions on Industrial Electronics 57.9 (2009): 3039-3049.), hereafter Pannatier.
Regarding claim 25, Pannatier teaches a test method for a variable speed controller configured to control at least a prime mover and a power converter in accordance with output parameters from the prime mover, an AC machine and the power converter, which simulates behaviors and parameters of a variable speed system including the prime mover, the AC machine and the power converter, based on computations (pg. 3040 col. 1 “The aim of this paper is to present the modeling, simulation, and analysis of the dynamic behavior of a fictitious 2 × 320 MW variable-speed pump turbine power plant, including a hydraulic system, electrical equipment, rotating inertias, and control systems” and col. 2 “The modeling of the hydraulic system enables taking into consideration water hammer, mass oscillation, and turbine characteristic effects.” And “The model of the electrical system is composed of a doubly fed induction machine, with three-level VSI cascade in the rotor side.” And “The complete model of the power plant comprising the hydraulic and electrical systems is shown in Fig. 1.” Also see pg. 3042 col. 2 “As shown in Fig. 6, the electrical system can be divided into two sections: a transformer section and a machine one.” Examiner notes that the pump turbine corresponds to a prime mover), the test method comprising:
a generator motor computing step of computing behaviors and parameters of the prime mover controlled by the variable speed controller (pg. 3040 col. 2 “A. Modeling of the Hydraulic System The layout of the hydraulic system is made of an upstream reservoir, a 600-m-long gallery, an 18-m-diameter surge tank, and a 900-m-long penstock connected to Francis pump turbines 320 MW [22], whose main parameters are presented in Table I.”), using a state quantity regarding the prime mover and a predetermined transfer function (pg. 3041 col. 2 “The Francis turbine can be modeled as a pressure source converting hydraulic energy into mechanical work, an inductance related to the inertia effects of the water, and a resistance which models the head losses through the guide vanes, as shown in Fig. 3. The pressure source H(WH) = H(Q,N, y) depends on the pump-turbine characteristics, which are nonlinear functions of the discharge Q, the rotational speed N, and the GVO y. The pump-turbine characteristics shown in Fig. 4 result from measurements on a reduced-scale model with specific speed ν = 0.2 and performed over the four quadrants according to the IEC 60193 international standards [32]. N11, Q11, and T11 are dimensional factors defined from the speed N, the discharge Q, the torque T, the head H, and the reference diameter of the pump turbine Dref as follows”), and outputting a computation result of the behaviors and parameters of the prime mover to the variable speed controller (fig. 10 and pg. 3044 col. 1 “The speed control consists of a PID-type regulator acting on the GVO. The power set point is imposed by the grid conditions, and the speed set point is calculated by a speed optimizer in order to maximize the turbine efficiency.” And pg. 3045 col. 1 “it is possible to optimize the GVO in order to improve the efficiency of the pump, as shown in Fig. 14. A law yoptimum = f(N11) can be established from curves η = f(N11) considered for the different GVO values (Fig. 15).”);
an AC machine computing step of computing behaviors and parameters of the AC machine, using a state quantity regarding the AC machine and a predetermined transfer function (pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” And “The equations relative to the machine modeling are given in per unit in the synchronous reference frame.” See equations 6-14. Also see pg. 3043 col. 1 “The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), and outputting a computation result of the behaviors and parameters of the AC machine to the variable speed controller (pg. 3043 col. 2 “In generating mode, a control strategy shown in Fig. 10 and based on a turbine speed governor and a generator power controller is investigated” and pg. 3044 col. 1 “The power control of the electrical system is shown in Fig. 11.”); and
a power converter computing step (pg. 3040 col. 1 “the converters (three-level VSIs)”  and pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” and col. 2 “a pseudocontinuous model of the converters feeding the rotor circuits is proposed and described in Section III.”) of computing behaviors and parameters of the power converter controlled by the variable speed controller (pg. 3043 col. 1 “The reactive power and the capacitor voltage can be controlled by acting on the transformer primary-side currents through the left-side converter. The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), using a state quantity regarding the power converter and a predetermined transfer function (pg. 3043 col. 2 “The control structure of the machine section as shown in Fig. 7 is then adapted by replacing the PWM by an equivalent transfer function (Fig. 9) given by [Equation 16]”), and outputting a computation result of the behaviors and parameters of the power converter to the variable speed controller (Fig. 10 and 14),
wherein each of computing steps uses computation results of other computing steps (Equations 1-16 and Figs. 10 and 14),  and 
wherein the transfer function used in each of the computation steps has at least one variable constant coefficient that varies in accordance with the state quantity regarding each of the prime mover, the AC machine, and the power converter, respectively (See equations 1-16. Also see pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”).

Regarding claim 26, Pannatier teaches a test method for a variable speed controller configured to control at a power converter in accordance with output parameters from an AC machine and the power converter, which simulates behaviors and parameters of a variable speed system including the AC machine and the power converter, based on computations (pg. 3040 col. 1 “The aim of this paper is to present the modeling, simulation, and analysis of the dynamic behavior of a fictitious 2 × 320 MW variable-speed pump turbine power plant, including a hydraulic system, electrical equipment, rotating inertias, and control systems” and col. 2 “The modeling of the hydraulic system enables taking into consideration water hammer, mass oscillation, and turbine characteristic effects.” And “The model of the electrical system is composed of a doubly fed induction machine, with three-level VSI cascade in the rotor side.” And “The complete model of the power plant comprising the hydraulic and electrical systems is shown in Fig. 1.” Also see pg. 3042 col. 2 “As shown in Fig. 6, the electrical system can be divided into two sections: a transformer section and a machine one.”), the test method comprising:
an AC machine computing step of computing behaviors and parameters of the AC machine, using a state quantity regarding the AC machine and a predetermined transfer function (pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” And “The equations relative to the machine modeling are given in per unit in the synchronous reference frame.” See equations 6-14. Also see pg. 3043 col. 1 “The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), and outputting a computation result of the behaviors and parameters of the AC machine to the variable speed controller (pg. 3043 col. 2 “In generating mode, a control strategy shown in Fig. 10 and based on a turbine speed governor and a generator power controller is investigated” and pg. 3044 col. 1 “The power control of the electrical system is shown in Fig. 11.”); and
a power converter computing step (pg. 3040 col. 1 “the converters (three-level VSIs)”  and pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” and col. 2 “a pseudocontinuous model of the converters feeding the rotor circuits is proposed and described in Section III.”) of computing behaviors and parameters of the power converter controlled by the variable speed controller (pg. 3043 col. 1 “The reactive power and the capacitor voltage can be controlled by acting on the transformer primary-side currents through the left-side converter. The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), using a state quantity regarding the power converter and a predetermined transfer function (pg. 3043 col. 2 “The control structure of the machine section as shown in Fig. 7 is then adapted by replacing the PWM by an equivalent transfer function (Fig. 9) given by [Equation 16]”), and outputting a computation result of the behaviors and parameters of the power converter to the variable speed controller (Fig. 10 and 14),

wherein the transfer function used in each of the computation steps has at least one variable constant coefficient that varies in accordance with the state quantity regarding each of the AC machine and the power converter, respectively (See equations 1-16. Also see pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-24 and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Pannatier in view of Dufour et al. ("A real-time simulator for doubly fed induction generator based wind turbine applications." 2004 IEEE 35th Annual Power Electronics Specialists Conference (IEEE Cat. No. 04CH37551). Vol. 5. IEEE, 2004.), hereafter Dufour.
Regarding claim 16, Pannatier teaches a test apparatus for a variable speed controller configured to control at least a prime mover and a power converter in accordance with output parameters from the prime mover, an AC machine and the power converter, which simulates behaviors and parameters of a variable speed system including the prime mover, the AC machine and the power converter, based on computations (pg. 3040 col. 1 “The aim of this paper is to present the modeling, simulation, and analysis of the dynamic behavior of a fictitious 2 × 320 MW variable-speed pump turbine power plant, including a hydraulic system, electrical equipment, rotating inertias, and control systems” and col. 2 “The modeling of the hydraulic system enables taking into consideration water hammer, mass oscillation, and turbine characteristic effects.” And “The model of the electrical system is composed of a doubly fed induction machine, with three-level VSI cascade in the rotor side.” And “The complete model of the power plant comprising the hydraulic and electrical systems is shown in Fig. 1.” Also see pg. 3042 col. 2 “As shown in Fig. 6, the electrical system can be divided into two sections: a transformer section and a machine one.” Examiner notes that the pump turbine corresponds to a prime mover), the test apparatus comprising:
a prime mover computation unit, which computes behaviors and parameters of the prime mover controlled by the variable speed controller (pg. 3040 col. 2 “A. Modeling of the Hydraulic System The layout of the hydraulic system is made of an upstream reservoir, a 600-m-long gallery, an 18-m-diameter surge tank, and a 900-m-long penstock connected to Francis pump turbines 320 MW [22], whose main parameters are presented in Table I.”), using a state quantity regarding the prime mover and a predetermined transfer function (pg. 3041 col. 2 “The Francis turbine can be modeled as a pressure source converting hydraulic energy into mechanical work, an inductance related to the inertia effects of the water, and a resistance which models the head losses through the guide vanes, as shown in Fig. 3. The pressure source H(WH) = H(Q,N, y) depends on the pump-turbine characteristics, which are nonlinear functions of the discharge Q, the rotational speed N, and the GVO y. The pump-turbine characteristics shown in Fig. 4 result from measurements on a reduced-scale model with specific speed ν = 0.2 and performed over the four quadrants according to the IEC 60193 international standards [32]. N11, Q11, and T11 are dimensional factors defined from the speed N, the discharge Q, the torque T, the head H, and the reference diameter of the pump turbine Dref as follows”), and outputs a computation result of the behaviors and parameters of the prime mover to the variable speed controller (fig. 10 and pg. 3044 col. 1 “The speed control consists of a PID-type regulator acting on the GVO. The power set point is imposed by the grid conditions, and the speed set point is calculated by a speed optimizer in order to maximize the turbine efficiency.” And pg. 3045 col. 1 “it is possible to optimize the GVO in order to improve the efficiency of the pump, as shown in Fig. 14. A law yoptimum = f(N11) can be established from curves η = f(N11) considered for the different GVO values (Fig. 15).”);
an AC machine computation unit, which computes behaviors and parameters of the AC machine, using a state quantity regarding the AC machine and a predetermined transfer function (pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” And “The equations relative to the machine modeling are given in per unit in the synchronous reference frame.” See equations 6-14. Also see pg. 3043 col. 1 “The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), and outputs a computation result of the behaviors and parameters of the AC machine to the variable speed controller (pg. 3043 col. 2 “In generating mode, a control strategy shown in Fig. 10 and based on a turbine speed governor and a generator power controller is investigated” and pg. 3044 col. 1 “The power control of the electrical system is shown in Fig. 11.”); and
a power converter computation unit (pg. 3040 col. 1 “the converters (three-level VSIs)”  and pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” and col. 2 “a pseudocontinuous model of the converters feeding the rotor circuits is proposed and described in Section III.”), which computes behaviors and parameters of the power converter controlled by the variable speed controller (pg. 3043 col. 1 “The reactive power and the capacitor voltage can be controlled by acting on the transformer primary-side currents through the left-side converter. The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), using a state quantity regarding the power converter and a predetermined transfer function (pg. 3043 col. 2 “The control structure of the machine section as shown in Fig. 7 is then adapted by replacing the PWM by an equivalent transfer function (Fig. 9) given by [Equation 16]”), and outputs a computation result of the behaviors and parameters of the power converter to the variable speed controller (Fig. 10 and 14),
wherein each of the computation units uses computation results of other computation units (Equations 1-16 and Figs. 10 and 14), and
wherein the transfer function used in each of the computation units has at least one variable coefficient that varies in accordance with the state quantity regarding each of the prime mover, the AC machine, and the power converter, respectively (See equations 1-16. Also see pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”)..
Pannatier does not appear to explicitly disclose a processor that executes a program to perform functions of a test apparatus for a variable speed controller configured to control at least a prime mover and a power converter in accordance with output parameters from the prime mover, an AC machine and the power converter.
However, Dufour teaches a processor that executes a program to perform functions of a test apparatus for a variable speed controller configured to control at least a prime mover and a power converter in accordance with output parameters from the prime mover, an AC machine and the power converter (pg. 3597 col. 1 “doubly fed induction generator wind turbine real-time simulator with advanced hardware-in-the-loop capabilities. The wind turbine plant, shown in Fig. 2, is based on a doubly fed induction machine with back-to-back PWM inverters at the rotor side and is modelled with RT-Events[4] and ARTEMIS, two Simulink blocksets designed for compensated fixed-time step simulation from Opal-RT Technologies and SimPowerSystems[S].” And pg. 3600 col. 1 “The RT-LAB Electrical Drive Simulator hardware used for wind turbine generator testing is shown in Fig. 7. It is composed of a dual Pentium Xeon PC running at 2.4 Ghz under RT-Lmux operating system and a console PC running Windows XP. The real-time model of the wind-turbine generator, described in Fig. 2, and its numerical controllers runs on each CPU of the Dual Pentium PC while simulation control and monitoring is made through the console computer.” And “In the case of hardware-in-the-loop testing with real external controllers, the CPU in charge of DFIM equation also controls the Opal FPGA card that read PWM signals generated by the real controllers and generates the voltage and current analog signals. The same FPGA card also generates the incremental position encoder signals necessary to the controllers.”).
Pannatier and Dufour are analogous art because they are from the same field of endeavor of turbine simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation system disclosed by Pannatier with the processor and hardware for executing the simulation disclosed by Dufour.
 One of ordinary skill in the art would have been motivated to make this modification in order to design and test a wind turbine apparatus and controllers (Dufour pg. 3597 col. 1).

Regarding claim 17, the references teach the test apparatus according to claim 16. Pannatier further teaches wherein the at least one variable coefficient varies in accordance with at least one of a computation result of the prime mover, a computation result of the AC machine computation unit, and a computation result of the power converter computation unit (See equations 1-16. Also see pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”).

Regarding claim 19, the references teach the test apparatus according to claim 16. Pannatier further teaches wherein: the state quantity used by the AC machine computation unit is at least one of a rotating speed (pg. 3039 col. 2 “Angular frequency in radians per second”), a slip (pg. 3039 col. 2 “Maximum slip”), an axial output, an axial input, a primary frequency (pg. 3039 col. 1 “Frequency in hertz”), a primary voltage (pg. 3039 col. 2 “Voltage in per unit” and “Voltage in volts” and “Voltage of the dc link of the voltage-source inverter (VSI) in volts”), a primary current (pg. 3039 col. 1 “Current in per unit.”), a secondary frequency, a secondary voltage, a secondary current, an output voltage of the power converter (Fig. 7 and 9), and an input voltage of the power converter (Fig. 7 and 9), and
the at least one variable coefficient includes at least one of a mutual reactance (Xm), a primary reactance (XI), a secondary reactance (X2) (pg. 3039 col. 2 “Total reactance of the stator/rotor in per unit” and “Magnetizing reactance in per unit”), a primary resistance (Rl) (pg. 3039 col. 2 “Resistance of the stator in per unit”) and a secondary resistance (R2) of the AC machine (Also see equations 6-16).

Regarding claim 20, the references teach the test apparatus according to claim 16. Pannatier further teaches wherein: the state quantity used by the power converter computation unit is at least one of an output frequency (pg. 3039 col. 1 “Frequency in hertz” and col 2 “Speed in per unit.”), a output voltage (pg. 3039 col. 2 “Voltage in per unit” and “Voltage in volts”), an output current, a DC voltage (pg. 3039 col. 2 “Voltage of the dc link of the voltage-source inverter (VSI) in volts”), an input frequency, an input voltage and an input current, and
the at least one variable constant coefficient includes at least one of a mutual reactance (Xm), a primary reactance (XI), a secondary reactance (X2) (pg. 3039 col. 2 “Total reactance of the stator/rotor in per unit” and “Magnetizing reactance in per unit”), a primary resistance (Rl) pg. 3039 col. 2 “Resistance of the stator in per unit”) and a secondary resistance (R2) of a power-supply transformer for the power converter (Also see equations 6-16).

Regarding claim 21, Pannatier teaches a test apparatus for a variable speed controller configured to control at least a power converter in accordance with output parameters from an AC machine and the power converter, which simulates behaviors and parameters of a variable speed system including the AC machine and the power converter, based on computations (pg. 3040 col. 1 “The aim of this paper is to present the modeling, simulation, and analysis of the dynamic behavior of a fictitious 2 × 320 MW variable-speed pump turbine power plant, including a hydraulic system, electrical equipment, rotating inertias, and control systems” and col. 2 “The modeling of the hydraulic system enables taking into consideration water hammer, mass oscillation, and turbine characteristic effects.” And “The model of the electrical system is composed of a doubly fed induction machine, with three-level VSI cascade in the rotor side.” And “The complete model of the power plant comprising the hydraulic and electrical systems is shown in Fig. 1.” Also see pg. 3042 col. 2 “As shown in Fig. 6, the electrical system can be divided into two sections: a transformer section and a machine one.”), the test apparatus comprising:
an AC machine computation unit, which computes behaviors and parameters of the AC machine, using a state quantity regarding the AC machine and a predetermined transfer function (pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” And “The equations relative to the machine modeling are given in per unit in the synchronous reference frame.” See equations 6-14. Also see pg. 3043 col. 1 “The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), and outputs a computation result of the behaviors and parameters of the AC machine to the variable speed controller (pg. 3043 col. 2 “In generating mode, a control strategy shown in Fig. 10 and based on a turbine speed governor and a generator power controller is investigated” and pg. 3044 col. 1 “The power control of the electrical system is shown in Fig. 11.”); and
a power converter computation unit (pg. 3040 col. 1 “the converters (three-level VSIs)”  and pg. 3042 col. 1 “The complete model of the electrical system is shown in Fig. 6 and comprises a doubly fed induction generator, whose main parameters are presented in Table II, with three-level VSI cascade in the rotor side” and col. 2 “a pseudocontinuous model of the converters feeding the rotor circuits is proposed and described in Section III.”), which computes behaviors and parameters of the power converter controlled by the The reactive power and the capacitor voltage can be controlled by acting on the transformer primary-side currents through the left-side converter. The main role of the machine section is to control the speed or active power of the machine. The speed (or active power) and the stator reactive power of the machine can be controlled by acting on the rotor currents through the right-side converter. The control structure of the machine section is shown in Fig. 7”), using a state quantity regarding the power converter and a predetermined transfer function (pg. 3043 col. 2 “The control structure of the machine section as shown in Fig. 7 is then adapted by replacing the PWM by an equivalent transfer function (Fig. 9) given by [Equation 16]”), and outputs a computation result of the behaviors and parameters of the power converter to the variable speed controller (Fig. 10 and 14),
wherein each of the computation units uses computation results of other computation units (Equations 1-16 and Figs. 10 and 14), and
wherein the transfer function used in each of the computation units has at least one variable coefficient that varies in accordance with the state quantity regarding each of the AC machine and the power converter, respectively (See equations 1-16. Also see pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”)..
Pannatier does not appear to explicitly disclose a processor that executes a program to perform functions of a test apparatus for a variable speed controller configured to control at least a prime mover and a power converter in accordance with output parameters from the prime mover, an AC machine and the power converter.
However, Dufour teaches a processor that executes a program to perform functions of a test apparatus for a variable speed controller configured to control at least a prime mover and a power converter in accordance with output parameters from the prime mover, an AC machine and the power converter (pg. 3597 col. 1 “doubly fed induction generator wind turbine real-time simulator with advanced hardware-in-the-loop capabilities. The wind turbine plant, shown in Fig. 2, is based on a doubly fed induction machine with back-to-back PWM inverters at the rotor side and is modelled with RT-Events[4] and ARTEMIS, two Simulink blocksets designed for compensated fixed-time step simulation from Opal-RT Technologies and SimPowerSystems[S].” And pg. 3600 col. 1 “The RT-LAB Electrical Drive Simulator hardware used for wind turbine generator testing is shown in Fig. 7. It is composed of a dual Pentium Xeon PC running at 2.4 Ghz under RT-Lmux operating system and a console PC running Windows XP. The real-time model of the wind-turbine generator, described in Fig. 2, and its numerical controllers runs on each CPU of the Dual Pentium PC while simulation control and monitoring is made through the console computer.” And “In the case of hardware-in-the-loop testing with real external controllers, the CPU in charge of DFIM equation also controls the Opal FPGA card that read PWM signals generated by the real controllers and generates the voltage and current analog signals. The same FPGA card also generates the incremental position encoder signals necessary to the controllers.”).
Pannatier and Dufour are analogous art because they are from the same field of endeavor of turbine simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation system disclosed by Pannatier with the processor and hardware for executing the simulation disclosed by Dufour.
 One of ordinary skill in the art would have been motivated to make this modification in order to design and test a wind turbine apparatus and controllers (Dufour pg. 3597 col. 1).

Regarding claim 22, the references teach the test apparatus according to claim 21. Pannatier further teaches wherein the at least one variable coefficient varies in accordance with at least one of a computation result of the AC machine computation unit and a computation result of the power converter computation unit (See equations 1-16. Also see pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”).

Regarding claim 23, the references teach the test apparatus according to claim 21. Pannatier further teaches wherein: the state quantity used by the AC machine computation unit is at least one of a rotating speed (pg. 3039 col. 2 “Angular frequency in radians per second”), a slip (pg. 3039 col. 2 “Maximum slip”), an axial output, an axial input, a primary frequency (pg. 3039 col. 1 “Frequency in hertz”), a primary voltage (pg. 3039 col. 2 “Voltage in per unit” and “Voltage in volts” and “Voltage of the dc link of the voltage-source inverter (VSI) in volts”), a primary current (pg. 3039 col. 1 “Current in per unit.”), a secondary frequency, a secondary voltage, a secondary current, an output voltage of the power converter (Fig. 7 and 9), and an input voltage of the power converter (Fig. 7 and 9), and
the at least one variable coefficient includes at least one of a mutual reactance (Xm), a primary reactance (XI), a secondary reactance (X2) (pg. 3039 col. 2 “Total reactance of the stator/rotor in per unit” and “Magnetizing reactance in per unit”), a primary resistance (Rl) (pg. 3039 col. 2 “Resistance of the stator in per unit”) and a secondary resistance (R2) of the AC machine (Also see equations 6-16).

Regarding claim 24, the references teach the test apparatus according to claim 21. Pannatier further teaches wherein: the state quantity used by the power converter computation Frequency in hertz” and col 2 “Speed in per unit.”), a output voltage (pg. 3039 col. 2 “Voltage in per unit” and “Voltage in volts”), an output current, a DC voltage (pg. 3039 col. 2 “Voltage of the dc link of the voltage-source inverter (VSI) in volts”), an input frequency, an input voltage and an input current, and
the at least one variable constant coefficient includes at least one of a mutual reactance (Xm), a primary reactance (XI), a secondary reactance (X2) (pg. 3039 col. 2 “Total reactance of the stator/rotor in per unit” and “Magnetizing reactance in per unit”), a primary resistance (Rl) pg. 3039 col. 2 “Resistance of the stator in per unit”) and a secondary resistance (R2) of a power-supply transformer for the power converter (Also see equations 6-16).

Regarding claim 27, the references teach the test apparatus according to claim 16. Pannatier further teaches test system which performs a test, using in combination the test apparatus, and the variable speed controller to control at least one of the prime mover, the AC machine and the power converter (pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”).

Regarding claim 28, the references teach the test apparatus according to claim 21. Pannatier further teaches test system which performs a test, using in combination the test apparatus, and the variable speed controller to control at least one of the AC machine and the power converter (pg. 3045 col. 1 and 2 “The simulation results are presented for the studied strategy in generating mode for a decrease of the active power set point. The new power set point is reached very fast in less than 0.3 s because the power is controlled by the electrical system, as shown in Fig. 16. This power decrease leads to an acceleration of the machine resulting from the accumulation of kinetic energy in the rotating inertia. Then, the speed is slowly regulated by the pump turbine to the new set point determined by the speed optimizer, as shown in Figs. 17 and 18 (h: head, q: discharge, t: torque, n: speed, y: GVO). A comparison between the results coming from the simplified model and those obtained with the complete model of the rotor cascade confirms the validity of the pseudocontinuous model (Figs. 19 and 20).” And pg. 3046 col. 1 “The behavior of a fictitious 2 × 320 MW variable-speed pump-turbine power plant, including hydraulic, electrical, and control systems, has been simulated in steady-state and transient conditions.”).



	

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Pannatier in view of Dufour and in further view of Masanori (Foreign reference JPH09261998).
Regarding claim 18, Pannatier in combination with Dufour teaches all the limitations of claim 1. Pannatier further teaches wherein the state quantity used by the prime mover computation unit includes at least one of a rotating speed (pg. 3039 col. 2 “N Speed in revolutions per minute.”), an output (pg. 3041 “hi/hi+1 input/output piezometric heads” and “Qi/Qi+1 input/output discharges”), an input (pg. 3041 “hi/hi+1 input/output piezometric heads” and “Qi/Qi+1 input/output discharges”), a flow rate (pg. 3039 col. 1 “Wave speed in meters per second.” And “Cross section in square meters” And col. 2 “Q Discharge in cubic meters per second.” And “Flow coefficient”), a head drop, a pump head, and a pressure (pg. 3040 col. 2 “Modeling of the different hydraulic components is based on an electrical analogy, where pressure is analog to voltage and discharge is analog to current”), (Also see pg. 3041 col. 2 “The pressure source H(WH) = H(Q,N, y) depends on the pump-turbine characteristics, which are nonlinear functions of the discharge Q, the rotational speed N, and the GVO y. The pump-turbine characteristics shown in Fig. 4 result from measurements on a reduced-scale model with specific speed ν = 0.2 and performed over the four quadrants according to the IEC 60193 international standards [32]. N11, Q11, and T11 are dimensional factors defined from the speed N, the discharge Q, the torque T, the head H, and the reference diameter of the pump turbine Dref as follows:”).
Pannatier in combination with Dufour does not appear to explicitly disclose the variable further includes a time constant of a water channel.
However, Masanori teaches the variable further includes a time constant of a water channel ([0028] “waterway system simulation block” and “T1, T2, Tw1, Tw2, Tw3 and Tw4 in the equation in the block in FIG. 3 are time constants”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the variables disclosed by Pannatier in combination with Dufour with the time constant disclosed by Masanori.
One of ordinary skill in the art would have been motivated to make this modification in order to promote development of design and verify the electrical characteristics and control characteristics of each control device (Masanori [0003]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paquin et al. ("Real-time and off-line simulation of a detailed wind farm model connected to a multi-bus network." 2007 IEEE Canada Electrical Power Conference. IEEE, 2007.) teaches real-time hardware in the loop simulation of power system controllers (pg. 145 col. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2128 
                                                                                                                                                                                                       

/OMAR F FERNANDEZ RIVAS/
Supervisory Patent Examiner, Art Unit 2128/